Title: General Orders, 2 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge saturday May 2nd 78.
                        Parole Bavaria—C. Signs Bristol. Burlington.
                        
                    
                    The Commander in Chief directs that divine Service be performed every sunday at 11 oClock in those Brigades to which there are Chaplains—those which have none to attend the places of worship nearest to them—It is expected that Officers of all Ranks will by their attendence set an Example to their men.
                    While we are zealously performing the duties of good Citizens and soldiers we certainly ought not to be inattentive to the higher duties of Religion—To the distinguished Character of Patriot, it should be our highest Glory to add the more distinguished Character of Christian—The signal Instances of providential Goodness which we have experienced and which have now almost crowned our labours with complete Success, demand from us in a peculiar manner the warmest returns of Gratitude & Piety to the Supreme Author of all Good.
                    At a General Court Martial whereof Colonel Febiger was President, April 27th 1778, Timothy Flood a soldier in Captain Craiges Company of Light Dragoons tried for desertion to the Enemy and upon Suspicion of being a spy & unanimously acquitted; And the Court determine the money for which the Prisoner sold his horse & the Accoutrements brought with him out of Philadelphia be delivered for the public Use to the Person appointed to purchase horses and Accoutrements for Captain Craiges Company of Light Dragoons.
                    The Commander in Chief approves the sentence and orders it to take place.
                    After Orders May 2nd 1778.
                    No fatigue Parties to be employed on sundays till further Orders.
                